1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                   DISTRICT OF NEVADA
17   ROSE P. HARMON,                               Case No.: 2:18-cv-01205-RFB-VCF
18
                    Plaintiff,
19                                       STIPULATION AND ORDER
     vs.
20                                       DISMISSING ACTION WITH
     DITECH FINANCIAL, LLC FKA GREEN PREJUDICE AS TO ALL REMAINING
21
     TREE SERVICING, LLC, A DELAWARE PARTIES
22   LIMITED    LIABILITY   CORPORATION;
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; EQUIFAX INFORMATION SERVICES
     LLC; and TRANSUNION, LLC,
24
                    Defendants.
25
            Plaintiff Rose Harmon and Defendants Experian Information Solutions, Inc, Equifax
26
     Information Services, LLC, and TransUnion, LLC, hereby stipulate and agree that the above-
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO ALL REMAINING PARTIES
     -1
1    entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41(a)(2) as to,
2
     all remaining parties, with prejudice. Each party shall bear its own its own attorney’s fees and
3
     costs of suit.
4
             Dated December 27, 2018.
5

6
      KNEPPER & CLARK LLC                               SNELL & WILMER
7
      /s/ Matthew I. Knepper                            /s/ Bradley T. Austin
8     Matthew I. Knepper, Esq.                          Bradley T. Austin, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 13064
9
      Miles N. Clark, Esq.                              3883 Howard Hughes Pkwy., Suite 1100
10    Nevada Bar No. 13848                              Las Vegas, NV 89169
      Email: matthew.knepper@knepperclark.com           Email: baustin@swlaw.com
11    Email: miles.clark@knepperclark.com               Counsel for Defendant Equifax Information
12                                                      Services, LLC
      David H. Krieger, Esq.
13    Nevada Bar No. 9086
      HAINES & KRIEGER, LLC
14    Email: dkrieger@hainesandkrieger.com
15
      Counsel for Plaintiff
16    NAYLOR & BRASTER                                  LEWIS BRISBOIS BISGAARD & SMITH
      /s/ Jennifer L. Braster
17    Jennifer L. Braster, Esq.                         /s/ Jason G. Revzin
18
      Nevada Bar No. 9982                               Jason G. Revzin, Esq.
      Andrew J. Sharples, Esq.                          Nevada Bar No. 8629
19    Nevada Bar No. 12866                              6385 S. Rainbow Blvd., Suite 600
      1050 Indigo Drive, Suite 200                      Las Vegas, NV 89118
20    Las Vegas, NV 89145                               Email: jason.revzin@lewisbrisbois.com
21
      Email: jbraster@nblawnv.com                       Counsel for Defendant Trans Union LLC
      Email: asharples@nblawnv.com
22
      JONES DAY
23    Katherine A. Neben, Esq.
24
      Nevada Bar No. 14590
      3161 Michelson Drive, Suite 800
25    Irvine, CA 92612
      Counsel for Defendant
26    Experian Information Solutions, Inc.
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO ALL REMAINING PARTIES
     -2
1                                                     Harmon v. Ditech Financial, LLC et al
                                                        Case No. 2:18-cv-00870-APG-VCF
2

3
                                    ORDER GRANTING
4
         STIPULATION OF DISMISSAL OF ALL REMAINING DEFENDANTS, WITH
5

6
                                        PREJUDICE

7

8          IT IS SO ORDERED.

9          _________________________________________
           UNITED STATES DISTRICT JUDGE
10

11         DATED this ____
                      28th day of _________
                                   December 2018.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO ALL REMAINING PARTIES
     -3
